DAN M. LEE, Presiding Justice,
for the Court:
Ezzard Coleman was indicted by a Grand Jury of the First Judicial District of Hinds County, Mississippi, for aggravated assault. He was tried before a jury, found guilty of the charge, and sentenced to a term of twenty (20) years with ten (10) years suspended and ten (10) years to serve.
Under the authority of Morea v. State, 329 So.2d 527 (Miss.1976), this Court holds that the assignments of error are without merit and that the appeal raises no issue requiring discussion. Holliday v. State, 504 So.2d 725 (Miss.1987); Rodriquez v. State, 498 So.2d 1230 (Miss.1986); Landingham v. State, 498 So.2d 382 (Miss.1986); Ragland v. State, 498 So.2d 373 (Miss.1986); Brewer v. State, 497 So.2d 821 (Miss.1986); Hawkins v. State, 488 So.2d 800 (Miss.1986); Burkett v. State, 484 So.2d 1046 (Miss.1986); Smith v. State, 484 So.2d 364 (Miss.1986).
*101The conviction and sentence are affirmed.
AFFIRMED.
ROY NOBLE LEE, C.J., HAWKINS, P.J., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON, GRIFFIN and ZUCCARO, JJ., concur.